          Case 2:19-cv-02221-DWL Document 26 Filed 08/19/20 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9    Lance Dale McPherson,                               No. CV-19-02221-PHX-DWL
10                   Petitioner,                          ORDER
11    v.
12    Charles L Ryan, et al.,
13                   Respondents.
14
15            On April 3, 2019, Petitioner filed a petition for a writ of habeas corpus under 28
16   U.S.C. § 2254 (“the Petition”). (Doc. 1.) On March 12, 2020, Magistrate Judge Boyle

17   issued a Report and Recommendation (“R&R”) concluding the Petition should be denied
18   and dismissed with prejudice. (Doc. 18.) Afterward, Petitioner filed objections to the R&R

19   (Doc. 23), Respondents filed a response (Doc. 24), and Petitioner filed a reply (Doc. 25).

20   For the following reasons, the Court will overrule Petitioner’s objections, adopt the R&R,
21   and terminate this action.
22   I.       Background

23            The Underlying Crimes. At some point in or after 2009, Petitioner moved into the

24   apartment of L.R., his girlfriend. (Doc. 18 at 1-2.) L.R. had five children who also lived

25   in the apartment. (Id.) Petitioner was occasionally responsible for looking after those

26   children, as well as the three children of his girlfriend’s sister. (Id.)
27            Over a period of three years, Petitioner sexually molested one of his girlfriend’s
28   children, S.V., who was only eight years old when the molestation began. (Id. at 2.) During
      Case 2:19-cv-02221-DWL Document 26 Filed 08/19/20 Page 2 of 6



 1   the same period, Petitioner also sexually molested one of his girlfriend’s sister’s children,
 2   M.M., who was also eight years old. (Id.) The molestation did not come to light until
 3   February 2012, when M.M. reported it to her mother. (Id.) When Petitioner’s girlfriend
 4   became aware of the allegations, she called the police. (Id.)
 5          Trial and Sentencing. Petitioner was indicted on six counts of sexual conduct with
 6   a minor, one count of child molestation, and two counts of attempted child molestation.
 7   (Id.) At trial, both victims testified. (Id. at 13.) “Although there were inconsistencies
 8   between the victims’ testimony, both victims testified that on multiple occasions
 9   [Petitioner] touched their respective private parts, which included digital penetration, and
10   made them touch his private parts.” (Id.) Additionally, “the jury heard from the victims’
11   mothers, S.V.’s sister, the investigating police officers, and Detective Sonia Stanley, who
12   conducted a forensic interview of the victims.” (Id.) Petitioner also chose to testify. (Id.)
13   There was no physical evidence corroborating the victims’ allegations. (Id.)
14          The jury ultimately voted to convict Petitioner on most of the counts. (Id. at 2.)
15          On August 8, 2014, Petitioner’s sentencing hearing took place. (Id.) Petitioner was
16   sentenced to consecutive terms of imprisonment, including a life sentence. (Id.)
17          The Direct Appeal. On April 12, 2015, Petitioner’s counsel informed the Arizona
18   Court of Appeals that he could not identify any colorable issues to raise. (Id.) Petitioner
19   thereafter filed a pro per supplemental brief that raised two issues: (1) whether the trial
20   court improperly dismissed certain jurors while keeping other biased jurors; and (2)
21   whether the trial court erred in denying Petitioner’s motion for judgment of acquittal
22   because the evidence was insufficient to support the verdict. (Id. at 2-3.)
23          On July 23, 2015, the Arizona Court of Appeals affirmed. State v. McPherson, 2015
24   WL 4504117 (Ariz. Ct. App. 2015). The Supreme Court later denied review.
25          PCR Proceedings. On March 2, 2016, Petitioner filed a timely notice of post-
26   conviction relief (“PCR”). (Id.)
27          On July 26, 2016, Petitioner’s counsel filed a notice stating that he had reviewed the
28   record and found no colorable issues to argue in a PCR petition. (Id.)


                                                 -2-
      Case 2:19-cv-02221-DWL Document 26 Filed 08/19/20 Page 3 of 6



 1          On November 21, 2016, Petitioner filed a pro per PCR petition. (Id.)
 2          On August 14, 2017, the PCR court dismissed the PCR petition, finding that the
 3   majority of Petitioner’s claims (juror misconduct, denial of equal protection, perjured
 4   testimony at trial, insufficiency of evidence, judicial bias, structural error, and prosecutorial
 5   misconduct) were precluded from review pursuant to Arizona Rule of Criminal Procedure
 6   32.2(a)(2). (Id.) The court also found that Petitioner’s various claims of ineffective
 7   assistance of counsel lacked merit. (Id.)
 8          On April 17, 2018, the Arizona Court of Appeals denied relief, concluding that
 9   Petitioner had failed to establish that the trial court abused its discretion when denying the
10   PCR petition. (Id.)
11          The Petition. On April 3, 2019, Petitioner filed the Petition. (Doc. 1.) It asserts the
12   following eight grounds for relief:
13          In Ground One, Petitioner alleges a claim of juror misconduct. In Ground
            Two, Petitioner alleges that his equal protection rights were violated. In
14
            Ground Three, Petitioner alleges that his accuser perjured herself. In Ground
15          Four, Petitioner alleges that the evidence was insufficient to sustain his
            conviction. In Ground Five, Petitioner alleges that the trial judge was biased
16          against him. In Ground Six, Petitioner alleges a claim of “structural error”
17          when certain jurors were allowed to remain on the jury. In Ground Seven,
            Petitioner alleges a claim of prosecutorial misconduct. And in Ground Eight,
18          Petitioner alleges that his attorney provided ineffective assistance.
19   (Doc. 6 at 1-2.)
20          The R&R. The R&R concludes that Grounds Three, Five, Six, and Seven are
21   unexhausted and procedurally defaulted because Petitioner did not raise them in his direct
22   appeal. (Doc. 18 at 11-12, 15-16.)
23          As for Grounds One and Two (both of which relate to allegations of juror
24   misconduct), the R&R concludes that the Arizona Court of Appeals’ rejection of those
25   claims was not clearly unreasonable. (Id. at 8-11.)
26          As for Ground Four (sufficiency-of-the-evidence challenge), the R&R similarly
27   concludes that the Arizona Court of Appeals’ rejection of that claim was not clearly
28   unreasonable. (Id. at 12-15.)


                                                   -3-
         Case 2:19-cv-02221-DWL Document 26 Filed 08/19/20 Page 4 of 6



 1           Finally, as for Ground Eight (ineffective assistance), the R&R concludes that
 2   Petitioner has not demonstrated that his trial counsel engaged in deficient performance or
 3   that the alleged errors were prejudicial (id. at 17-22), that Petitioner’s claim of ineffective
 4   assistance pertaining to his appellate counsel is unexhausted because he failed to properly
 5   raise it in his PCR petition (id. at 22-23), and that Petitioner’s claim of ineffective
 6   assistance pertaining to his PCR counsel “is not cognizable under AEDPA or Supreme
 7   Court authority” (id. at 23).
 8   II.     Legal Standard
 9           A party may file written objections to an R&R within fourteen days of being served
10   with a copy of it. Rules Governing Section 2254 Cases 8(b) (“Section 2254 Rules”). Those
11   objections must be “specific.” See Fed. R. Civ. P. 72(b)(2) (“Within 14 days after being
12   served with a copy of the recommended disposition, a party may serve and file specific
13   written objections to the proposed findings and recommendations.”) (emphasis added).
14           District courts are not required to review any portion of an R&R to which no specific
15   objection has been made. See, e.g., Thomas v. Arn, 474 U.S. 140, 149-50 (1985) (“It does
16   not appear that Congress intended to require district court review of a magistrate’s factual
17   or legal conclusions, under a de novo or any other standard, when neither party objects to
18   those findings.”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)
19   (“[T]he district judge must review the magistrate judge’s findings and recommendations
20   de novo if objection is made, but not otherwise.”). Thus, district judges need not review
21   an objection to an R&R that is general and non-specific. See, e.g., Warling v. Ryan, 2013
22   WL 5276367, *2 (D. Ariz. 2013) (“Because de novo review of an entire R & R would
23   defeat the efficiencies intended by Congress, a general objection ‘has the same effect as
24   would a failure to object.’”) (citations omitted); Haley v. Stewart, 2006 WL 1980649, *2
25   (D. Ariz. 2006) (“[G]eneral objections to an R & R are tantamount to no objection at all.”).1
26   1
             See generally S. Gensler, 2 Federal Rules of Civil Procedure, Rules and
27   Commentary, Rule 72, at 422 (2018) (“A party who wishes to object to a magistrate judge’s
     ruling must make specific and direct objections. General objections that do not direct the
28   district court to the issues in controversy are not sufficient. . . . [T]he objecting party must
     specifically identify each issue for which he seeks district court review . . . .”).


                                                  -4-
       Case 2:19-cv-02221-DWL Document 26 Filed 08/19/20 Page 5 of 6



 1   III.   Analysis
 2          A.     The Parties’ Arguments
 3          In his objections, Petitioner begins by stating that he categorically “objects to all of
 4   the recommendations . . . in their entirety” and requests “a stay and abeyance.” (Doc. 28
 5   at 1.) However, Petitioner later clarifies that he interprets the R&R as concluding that he
 6   “fail[ed] to exhaust state court remedies on all eight grounds asserted” and that the R&R
 7   didn’t address “whether the claims raised by Petitioner are meritorious on their face.” (Id.
 8   at 4.) With that understanding in mind, Petitioner argues that the R&R’s procedural-default
 9   analysis is flawed because Rule 32.2 of the Arizona Rules of Criminal Procedure was
10   recently amended, the amended rule “now provides an exception to the preclusion not in
11   existence when the underlying petition was filed,” and he intends to capitalize on this new
12   rule by filing a new PCR petition raising “such issues.” (Id. at 5-6.)
13          In their response, Respondents argue that (1) the R&R actually reached the merits
14   of four of the claims (Grounds One, Two, Four, and Eight), (2) as to the remaining four
15   claims (Grounds Three, Five, Six, and Seven), those claims remain procedurally defaulted
16   under Rule 32.2 because Petitioner could have raised them in his direct appeal, and (3)
17   Petitioner is not entitled to a Rhines stay because he has not attempted to establish good
18   cause for his failure to previously raise claims in state court. (Doc. 24.)
19          In his reply, Petitioner reiterates his view that the R&R relied solely on
20   procedural/exhaustion grounds when addressing the claims in the Petition: “Nowhere in
21   the Magistrate’s R&R does it state a claim was meritless.” (Doc. 25 at 1.) Petitioner also
22   renews his argument that the amended version of Rule 32.2 supports his position, but
23   Petitioner does not develop this argument in any further depth. (Id. at 2-3.)
24          B.     Discussion
25          Petitioner’s objections lack merit. As an initial matter, the R&R did not conclude
26   that Grounds One, Two, Four, and Eight should be dismissed due to a failure to exhaust or
27   procedural default. Instead, the R&R concluded that those claims fail on the merits.
28   Petitioner does not raise any objection to that merits analysis—indeed, he does not


                                                  -5-
      Case 2:19-cv-02221-DWL Document 26 Filed 08/19/20 Page 6 of 6



 1   acknowledge its existence—so there is nothing for this Court to review. See, e.g., Thomas,
 2   474 U.S. at 149-50; Reyna-Tapia, 328 F.3d at 1121.
 3             As for Grounds Three, Five, Six, and Seven, Petitioner’s interpretation of, and
 4   reliance upon, the amended version of Rule 32.2 is misplaced. The R&R correctly
 5   concluded that “Arizona Rule of Criminal Procedure 32.2(a)(3) precludes post-conviction
 6   relief on any claim that could have been raised on direct appeal” and that “Petitioner’s
 7   claims do not fall under any of the categories of exceptions under Ariz. R. Crim. P. 32.4(a)
 8   and 32.2(b), and as such, federal habeas review of Petitioner’s claims is barred.” (Doc. 18
 9   at 16.)
10             Finally, as for Petitioner’s request for a Rhines stay so he may file a successive PCR
11   petition, that request lacks merit for the reasons explained in Respondents’ response.
12             Accordingly, IT IS ORDERED that:
13             (1)    Petitioner’s objections to the R&R (Doc. 23) are overruled.
14             (2)    The R&R’s recommended disposition (Doc. 18) is accepted.
15             (3)    The Petition (Doc. 1) is denied and dismissed with prejudice.
16             (4)    A Certificate of Appealability and leave to proceed in forma pauperis on
17   appeal are denied because the dismissal of the Petition is justified by a plain procedural
18   bar and reasonable jurists would not find the ruling debatable, and because Petitioner has
19   not made a substantial showing of the denial of a constitutional right.
20             (5)    The Clerk shall enter judgment accordingly and terminate this action.
21             Dated this 19th day of August, 2020.
22
23
24
25
26
27
28


                                                    -6-
